
	
		II
		111th CONGRESS
		1st Session
		S. 211
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2009
			Mrs. Clinton (for
			 herself, Mr. Burr,
			 Mr. Akaka, Mr.
			 Brown, Ms. Cantwell,
			 Mr. Casey, Ms.
			 Collins, Mr. Durbin,
			 Mrs. Feinstein, Mr. Inouye, Mr.
			 Kerry, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Levin, Mr.
			 Lugar, Mr. Menendez,
			 Ms. Mikulski, Mrs. Murray, Mr.
			 Roberts, Mr. Schumer,
			 Ms. Snowe, Mr.
			 Specter, Ms. Stabenow, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To facilitate nationwide availability of 2–1–1 telephone
		  service for information and referral on human services and volunteer services,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Calling for 2–1–1 Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)The Federal
			 Communications Commission has assigned 2–1–1 as the national telephone number
			 for telephone service for information and referral on human services, declaring
			 that 2–1–1 best satisfies the public interest in allotting the limited resource
			 of this abbreviated number. The Commission will assess the widespread
			 utilization of the 2–1–1 telephone number and evaluate whether to continue the
			 assignment of that telephone number for that service.
			(2)The number
			 2–1–1 is an easy-to-remember telephone number that facilitates
			 critical connections between individuals and families seeking services,
			 volunteer opportunities, or both and appropriate human services agencies,
			 including community-based and faith-based organizations and government
			 agencies.
			(3)There are
			 approximately 1,500,000 nonprofit organizations in the United States.
			 Individuals and families often find it difficult to navigate through a complex
			 and ever-growing maze of human services agencies and programs, spending
			 inordinate amounts of time trying to identify an agency or program that
			 provides a service that may be immediately or urgently required and often
			 abandoning the search from frustration or a lack of quality information.
			(4)At the Federal,
			 State, and local levels, government funding supports well-intentioned programs
			 that are not fully utilized because of a lack of access to and information on
			 such programs by the public. Program administrators have indicated that there
			 is a need for a simple way to connect those eligible for programs with
			 available program resources. 2–1–1 telephone service will reduce the number of
			 inappropriate calls to government offices by directing consumers to the
			 appropriate human services agency, resulting in a more effective use of
			 government services.
			(5)A national cost
			 benefit analysis conducted by the University of Texas estimates a net value to
			 society of a national 2–1–1 system approaching $130,000,000 in the first year
			 alone and a conservative estimate of nearly $1,100,000,000 over 10
			 years.
			(6)Many families
			 need information on government and not-for-profit services that provide high
			 quality child care and early childhood education, such as the Federal Head
			 Start program, after school and summer activities for children, job training
			 and assistance, housing and hunger assistance, elder care, help for victims of
			 domestic violence, disaster recovery, and volunteer opportunities.
			(7)Individuals often
			 need support, services, or both when suffering emotional distress, having
			 suicidal thoughts or behavior, contemplating violence, or using drugs or
			 alcohol.
			(8)Americans desire
			 to volunteer and become involved in their communities. This desire, together
			 with a desire to donate to organizations which provide human services, are
			 among the reasons to contact a center which provides information and referral
			 on volunteer opportunities and human services. A simple call to 2–1–1 will help
			 a citizen find the volunteer opportunity they seek.
			(9)Following the
			 September 11, 2001, terrorist attacks, an estimated 400 telephone hotlines were
			 established in New York, New York, for various funds and services, creating a
			 confusing network for victims and volunteers to navigate. A Comptroller General
			 report on charitable aid following the terrorist attacks found that
			 families of victims generally believed they had to navigate a maze of
			 service providers in the early months and that good information
			 about and easy access to available assistance could help survivors in the
			 recovery process.
			(10)The 107th
			 Congress recognized the importance of 2–1–1 telephone service in community
			 preparedness and response by including use of that telephone number for public
			 information as an allowable use of funds under grants for preparedness and
			 response to bioterrorism and other public health emergencies under section
			 319C–1 of the Public Health Service
			 Act (42 U.S.C. 247d–3a).
			(11)While 69 percent
			 of the population has access to 2–1–1 telephone service from a land line in 41
			 States, inadequate funding prevents access to that telephone service throughout
			 each of the States. 2–1–1 telephone service is currently available statewide
			 only in 18 States.
			(12)Rapid deployment
			 nationwide of 2–1–1 telephone service as a means of access to information about
			 and referral on human services requires collaboration among State governments,
			 comprehensive and specialized information and referral centers, including Child
			 Care Resource and Referral Agencies, human services organizations and service
			 providers, emergency management and homeland security officials, telephone
			 companies, and other relevant entities.
			(13)2–1–1 telephone
			 service facilitates the availability of a single repository where comprehensive
			 data on all community services is collected, maintained, and updated regularly,
			 reducing costs and duplication of efforts. The reliable data provided through
			 2–1–1 telephone service helps to better assess the needs of our communities and
			 to immediately mobilize resources toward those needs.
			3.Grants to
			 facilitate nationwide availability of 2–1–1 service for information and
			 referral on human services
			(a)Grants
			 RequiredThe Secretary of Health and Human Services, acting
			 through the Assistant Secretary for Children and Families (referred to in this
			 Act as the Secretary), shall award a grant to each State to
			 carry out a program for the purpose of making 2–1–1 telephone service available
			 to all residents of the State with phone service for information and referral
			 on human services. The grant, and the service provided through the grant, shall
			 not supplant existing funding streams or services.
			(b)Grant To Be
			 Available for Each StateIn awarding grants under this section,
			 the Secretary shall develop a formula for allocating grant amounts among the
			 States so that a grant may be awarded to each State seeking a grant.
			(c)Requirement on
			 Share of Activities
				(1)RequirementA
			 State may not be awarded a grant under this section unless the State ensures
			 that at least 50 percent of the resources of the program funded by the grant
			 will be derived from other sources.
				(2)In-kind
			 contributionsThe requirement in paragraph (1) may be satisfied
			 by in-kind contributions of goods or services.
				(d)Lead
			 Entity
				(1)In
			 generalA State seeking a grant under this section shall carry
			 out this section through a lead entity (also known as a 2–1–1
			 Collaborative) meeting the requirements of this subsection.
				(2)2–1–1
			 collaborativeAn entity shall be treated as the 2–1–1
			 Collaborative for a State under this subsection if the entity—
					(A)exists for such
			 purpose under State law;
					(B)exists for such
			 purpose by order of the State public utility commission; or
					(C)is a
			 collaborative entity established by the State for such purpose from among
			 representatives of—
						(i)an
			 informal existing 2–1–1 statewide collaborative, if any, in the State;
						(ii)State
			 agencies;
						(iii)community-based
			 organizations;
						(iv)faith-based
			 organizations;
						(v)not-for-profit
			 organizations;
						(vi)comprehensive
			 and specialized information and referral providers, including current 2–1–1
			 call centers;
						(vii)foundations;
			 and
						(viii)businesses.
						(3)Requirements
			 for preexisting lead entitiesAn entity described by subparagraph
			 (A) or (B) of paragraph (2) may be treated as a lead entity under this
			 subsection only if such entity collaborates, to the extent practicable, with
			 the organizations and entities listed in subparagraph (C) of that
			 paragraph.
				(e)Application
				(1)In
			 generalThe lead entity on behalf of each State seeking a grant
			 under this section shall submit to the Secretary an application in such form as
			 the Secretary shall require.
				(2)InformationAn
			 application on behalf of a State under this subsection shall contain
			 information as follows:
					(A)Information, on
			 the program to be carried out by the lead entity of the State so that every
			 resident of the State with phone service may dial the 2–1–1 telephone service
			 at no charge to the caller, describing how the lead entity plans to make
			 available throughout the State 2–1–1 telephone service for information and
			 referral on human services, including information on the manner in which the
			 lead entity will develop, sustain, and evaluate the program.
					(B)Information on
			 the sources of resources for the program for purposes of meeting the
			 requirement in subsection (c).
					(C)Information
			 describing how the entity shall provide, to the extent practicable, a statewide
			 database available to all residents of the State as well as all human services
			 programs, through the Internet, that will allow them to search for programs or
			 services that are available according to the data gathered by the human
			 services programs in the State.
					(D)Any additional
			 information that the Secretary may require for purposes of this section.
					(f)Subgrants
				(1)AuthorityIn
			 carrying out a program to make 2–1–1 telephone service available throughout a
			 State at no charge to the caller, the lead entity of the State may make
			 subgrants to such persons or entities as the lead entity considers appropriate
			 for purposes of the program, including subgrants to provide funds—
					(A)for the provision
			 of 2–1–1 telephone service;
					(B)for the operation
			 and maintenance of 2–1–1 call centers; and
					(C)for the
			 collection and display of information for the statewide database.
					(2)ConsiderationsIn
			 awarding a subgrant under this subsection, a lead entity shall consider—
					(A)the ability of
			 the person or entity seeking the subgrant to carry out activities or provide
			 services consistent with the program;
					(B)the extent to
			 which the award of the subgrant will facilitate equitable geographic
			 distribution of subgrants under this section to ensure that rural communities
			 have access to 2–1–1 telephone service; and
					(C)the extent to
			 which the recipient of the subgrant will establish and maintain cooperative
			 relationships with specialized information and referral centers, including
			 Child Care Resource Referral Agencies, crisis centers, 9–1–1 call centers, and
			 3–1–1 call centers, if applicable.
					(g)Use of Grant
			 and Subgrant Amounts
				(1)In
			 generalAmounts awarded as grants or subgrants under this section
			 shall be used solely to make available 2–1–1 telephone service to all residents
			 of a State with phone access, for community information and referral on human
			 services, including telephone connections between families and individuals
			 seeking such services and the providers of such services.
				(2)Particular
			 mattersIn making 2–1–1 telephone service available, the
			 recipient of a grant or subgrant shall, to the maximum extent
			 practicable—
					(A)abide by the Key
			 Standards for 2–1–1 Centers as specified in the Standards for Professional
			 Information and Referral Requirements for Alliance of Information Referral
			 Systems (AIRS) Accreditation and Operating 2–1–1 Systems; and
					(B)collaborate with
			 human services organizations, whether public or private, to provide an
			 exhaustive database of services with which to provide information or referral
			 to individuals utilizing 2–1–1 telephone service.
					(3)Use of
			 fundsAmounts of a subgrant under subsection (f) may be used by
			 subgrant recipients for statewide and regional planning, start-up costs
			 (including costs of software and hardware upgrades and telecommunications
			 costs), training, accreditation, public awareness, evaluation of activities,
			 Internet hosting and site development and maintenance for a statewide database,
			 database integration projects that incorporate data from different 2–1–1
			 programs into a single statewide database, and the provision of 2–1–1 telephone
			 service.
				(h)Requirement on
			 Allocation of Grant AmountsOf the amounts awarded under this
			 section, an aggregate of not more than 15 percent shall be allocated for
			 evaluation, training, and technical assistance, and for management and
			 administration of subgrants awarded under this section.
			(i)ReportsThe
			 lead entity of each State awarded a grant under this section for a fiscal year
			 shall submit to the Secretary, not later than 60 days after the end of such
			 fiscal year, a report on the program funded by the grant. Each report
			 shall—
				(1)describe the
			 program funded by the grant;
				(2)assess the
			 effectiveness of the program in making available, to all residents of the State
			 with phone service, 2–1–1 telephone service for information and referral on
			 human services in accordance with the provisions of this section; and
				(3)assess the
			 effectiveness of collaboration with human services resource and referral
			 entitles and service providers.
				(j)DefinitionsIn
			 this section:
				(1)Human
			 servicesThe term human services means services as
			 follows:
					(A)Services that
			 assist individuals in becoming more self-sufficient, in preventing dependency,
			 and in strengthening family relationships.
					(B)Services that
			 support personal and social development.
					(C)Services that
			 help ensure the health and well-being of individuals, families, and
			 communities.
					(2)Information and
			 referral centerThe term information and referral
			 center means a center that—
					(A)maintains a
			 database of providers of human services in a State or locality;
					(B)assists
			 individuals, families, and communities in identifying, understanding, and
			 accessing the providers of human services and the human services offered by the
			 providers of such services; and
					(C)tracks types of
			 calls referred and received to document the demands for services.
					(3)StateThe
			 term State means the several States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American
			 Samoa, and the Commonwealth of the Northern Mariana Islands.
				4.Authorization of
			 appropriations
			(a)In
			 GeneralThere are authorized to be appropriated to carry out this
			 Act, for fiscal years 2010 and 2011, $150,000,000, and for each of fiscal years
			 2012 through 2015, $100,000,000.
			(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations in subsection (a)
			 shall remain available until expended.
			
